Order entered August 21, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00370-CV

                  TIERONE CONVERGED NETWORKS, INC., Appellant

                                                 V.

                             LAVON WATER SUPPLY, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. 005-00055-2013

                                             ORDER
       We GRANT appellant’s August 15, 2013 motion for an extension of time to file a reply

brief. Appellant shall file its reply brief on or before August 30, 2013.


                                                       /s/    DAVID LEWIS
                                                              JUSTICE